Listing Report:Supplement No. 121 dated Dec 11, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 425059 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $10,000.00 Prosper Rating: D Auction Duration: 7 days Term: 36 months Estimated loss: 10.0% Starting lender yield: 34.00% Starting borrower rate/APR: 35.00% / 37.45% Starting monthly payment: $452.36 Auction yield range: 11.20% - 34.00% Estimated loss impact: 10.87% Lender servicing fee: 1.00% Estimated return: 23.13% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 8 First credit line: Jul-1995 Debt/Income ratio: 35% Credit score: 640-659 (Dec-2009) Current / open credit lines: 13 / 13 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 35 Length of status: 2y 1m Amount delinquent: $0 Revolving credit balance: $12,743 Occupation: Laborer Public records last 12m / 10y: 0/ 0 Bankcard utilization: 64% Stated income: $75,000-$99,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 0 Screen name: the-transaction-wizard Borrower's state: Illinois Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description pay off credit cards Purpose of loan:This loan will be used to?pay off credit cards?My financial situation:I am a good candidate for this loan because? i have never been late paying my bills , i have a very secure job in the energy sectorMonthly net income: $?5000.00????Monthly expenses: $ ??Housing: $ 725.00?????Insurance: $ 50.0?????Car expenses: $ 25.00??Utilities: $?250.00?????Phone, cable, internet: $ 150.00??Food, entertainment: $ 700.00??Clothing, household expenses $ ??Credit cards and other loans: $ 1500.00??Other expenses: $ Information in the Description is not verified. Borrower Payment Dependent Notes Series 436485 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $1,750.00 Prosper Rating: C Auction Duration: 7 days Term: 36 months Estimated loss: 6.5% Starting lender yield: 23.70% Starting borrower rate/APR: 24.70% / 27.00% Starting monthly payment: $69.30 Auction yield range: 8.20% - 23.70% Estimated loss impact: 7.06% Lender servicing fee: 1.00% Estimated return: 16.64% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 9 First credit line: Nov-1993 Debt/Income ratio: 31% Credit score: 680-699 (Dec-2009) Current / open credit lines: 10 / 10 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 14 Length of status: 16y 2m Amount delinquent: $0 Revolving credit balance: $25,132 Occupation: Administrative Assi Public records last 12m / 10y: 0/ 0 Bankcard utilization: 96% Stated income: $25,000-$49,999 Delinquencies in last 7y: 0 Homeownership: No Inquiries last 6m: 0 Screen name: alvinstne Borrower's state: WestVirginia Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 1 / 1 On-time: 19 ( 100% ) 680-699 (Latest) Principal borrowed: $2,500.00 < mo. late: 0 ( 0% ) 700-719 (Apr-2008) Principal balance: $1,288.96 1+ mo. late: 0 ( 0% ) Total payments billed: 19 Description Payoff high interest credit cards Purpose of loan:?????This loan will be used ?.To pay off?one high APR?credit card .My financial situation:I am a good candidate for this loan because I?have never been late or delinquent in the 17yrs of my credit history. I have an existing?Prosper loan that is deducted automatically, as this loan will be also. I have a good work ethic along with a stable secure job and excellant benefits with my employer of 16 yrs.I share household expenses with my mother as indicated by my monthly expenses. I do recognize that my DTI and Bank Card Utilization are high, this was partly?due to a family financial crisis that occured that I have managed to get thru without any negatives to my credit historyMy financial goal is to reduce my debt by paying off or down all of my?credit balances beginning with the highest APR'S,?applying all of my?discretionary income to do so until my?DTI and credit score improve significantly. As my?finances improve I too will invest in Prosper Members as you have invested in me. Thank You Prosper Members for all of your support. HAPPY HOLIDAYS TO ALL OF YOUR FAMILIESMonthly net income: $ 2,981.00Monthly expenses: $ 1,475.00??Housing: $
